     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.300 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10     RICMIC, LLC, a California limited
       liability company,                        Case No.: 20-CV-2015-CAB-MDD
11
12                                  Plaintiff,   ORDER ON DEFENDANT’S
                                                 MOTION TO DISMISS THE
13
             v.                                  COMPLAINT UNDER FEDERAL
14                                               RULE OF CIVIL PROCEDURE
       SALIENT NETWORKS, INC., a                 12(B)(6) AND 35 U.S.C. § 101
15
       California corporation,
16
                                  Defendant.     [Doc. No. 7]
17
18
19          Before the Court is the motion to dismiss the complaint filed by Defendant Salient
20    Networks, Inc. [Doc. No. 7.] Salient argues that United States Patent Nos. 9,305,450 B2
21    (“the ‘450 Patent”) and 10,380,873 B1 (“the ‘873 Patent”) (together, the “Asserted
22    Patents”), which Plaintiff RICMIC, LLC asserts against Salient, are invalid because they
23    are not directed to patentable subject matter under 35 U.S.C. §101. RICMIC opposed the
24    motion. [Doc. No. 12.] For the reasons set forth below, the motion is denied.
25
26
27
28

                                                  1
                                                                      Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.301 Page 2 of 13



 1           I.     Background
 2           The asserted patents are both titled “Interactive Wireless Life Safety
 3    Communications System.” [Doc. No. 1-2 at 3, 26.]1 The ‘873 patent (issued August 13,
 4    2019) is a continuation of the ‘450 patent (issued April 5, 2016), and they are each a
 5    continuation of patent application Ser. No. 13/611,426, filed on September 12, 2012 and
 6    now abandoned.2 [Doc. No. 1 at 4-5.] The common specification discloses a wireless
 7    communication system in an assisted care facility to coordinate caregiving staff responses
 8    to resident alert events. The described system is designed to generate and transmit alarm
 9    signals from a resident’s life safety device across a first communications network to a
10    central coordination server, then alert a caregiver’s device to the alarm and transmit the
11    caregiver’s response (the “action status response”) back to the central coordination server
12    via a second communications network.3 All caregiver devices connected to the second
13    communications network are updated with the action status response. The resident’s life
14    safety device continues to generate an alarm signal and progressively escalate its status to
15    all caregiver devices until the resident’s device is manually cleared, stopped or reset. The
16    specification also describes two methods for coordinating caregiver responses to alert
17    events via the described system.
18           The ‘450 patent includes one independent system claim (claim 1) with nine
19    dependent claims (claims 2-10), and the ‘873 patent includes two independent system
20    claims (claims 1 and 14) with twelve dependent claims (claims 2-13). [Doc. No. 1-2 at 21-
21    22 (Col. 12:29-13:46), 45-47 (Col. 12:49-15:2).] The remaining independent claims of the
22    asserted patents (claims 11 and 14 of the ‘450 patent and claim 15 of the ‘873 patent) recite
23
24
25
      1
        Page cites to docket references are to the CM/ECF assigned page numbers.
26    2
        RICMIC contends that both asserted patents claim a priority date of September 12, 2012 for purposes
      of this analysis. [Doc. No. 12 at 4.]
27    3
        The portions of the common specification discussed herein are referenced to the column and line
28    locations in the ‘450 patent. [Doc. No. 1-2 at 16-17, Col. 2:52-3:61.]


                                                        2
                                                                                Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.302 Page 3 of 13



 1    method claims directed to “coordinating caregiver responses to alert events in an assisted
 2    care facility.” [Id. at 22-23 (Col. 13:47-15:27), 47 (Col. 15:3-16:35).]
 3           Claim 1 of the ‘450 patent is representative of the three system claims in the
 4    asserted patents. 4 It reads:
 5           1. An interactive wireless life safety communications system comprising:
             a first communications network;
 6
             a central coordination server linked to the first communications network;
 7           at least one resident life safety device associated with one of a specific
                 location within an assisted care facility and a specific resident thereof, the
 8
                 resident life safety device being connected to the central coordination
 9               server over the first communications network with an alarm signal
                 generated upon detection of an alarm condition being transmitted to the
10
                 central coordination server;
11           a second communications network different from the first communications
                 network and linked to the central coordination server; and
12
             at least one caregiver communications device associated with a specific
13               caregiver identity and connected to the central coordination server over the
                 second communications network, the caregiver communications device
14
                 being receptive to an alarm notification generated by the central
15               coordination server and receptive to a caregiver user input, an action status
                 response representative of an indication to other caregivers that the specific
16
                 caregiver originating the action status response is one of:
17               acknowledgement of the alarm and responding to the alarm condition,
                 acknowledgement of the alarm and being unable to respond to the alarm
18
                 condition, and lack of acknowledgement of the alarm and not yet
19               responding to the alarm condition being generated from the user input for
                 transmission to the central coordination server over the second
20
                 communications network, all caregiver communications devices
21               associated with the second communications network being automatically
                 updated based upon the action status response;
22
             wherein resetting of the resident life safety device to stop the alarm signal is
23               independent of the action status response, the first communications
                 network, and the second communications network, and the alarm signal is
24
                 continually generated with a progressive status escalation being
25
26
27    4
       See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1318 n.4 (Fed. Cir. 2019) (“Given the similarities
28    between the asserted claims, our eligibility analysis applies equally to all claims asserted across all four
      patents.”).

                                                            3
                                                                                    Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.303 Page 4 of 13



 1              communicated automatically to all caregiver communications devices
                until the resident life safety device is cleared, stopped or reset.
 2
 3    [Doc. No. 1-2 at 21-22 (Col. 12:29-13:3).] The asserted dependent claims add these
 4    limitations:
 5              2. The system of claim 1, wherein the alarm notification to the caregiver
                   communications device is generated in response to the alarm signal.
 6
                3. The system of claim 1, wherein the alarm notification includes a one of
 7                 a resident identifier, a graphical representation of a resident associated
                   with the resident identifier, a location identifier corresponding to the
 8
                   one of the resident life safety devices from which the alarm signal was
 9                 generated, and an alarm condition identifier corresponding to the one
                   of the resident life safety devices from which the alarm signal was
10
                   generated.
11              4. The system of claim 1, wherein a first one of the caregiver
                   communications devices is linkable to a second one of the caregiver
12
                   communications devices over the second communications network,
13                 voice communications being exchangeable between the first and
                   second one of the caregiver communications devices independently of
14
                   the central coordination server.
15              5. The system of claim 1, wherein: the first communications network is a
                   hard-wired link; and the second communications network is wireless.
16
                6. The system of claim 1, further comprising:
17                 a private branch exchange communications module connected to the
                       central coordination server, and linked to a telephone network;
18
                   wherein the caregiver communications device initiates a telephone call
19                     over the second communications network by accessing the private
                       branch exchange communications module.
20
                7. The system of claim 1, wherein the user input corresponds to an
21                 activation of a graphical user interface element displayed on the
                   caregiver communications device.
22
                8. The system of claim 1, wherein the user input corresponds to audio
23                 information received on the caregiver communications device.
                9. The system of claim 1, wherein the user input corresponds to text
24
                   information received on the caregiver communications device.
25              10.The system of claim 1, wherein one of the resident life safety devices
                   is one of a wireless pull cord, a wireless pendant, a wireless motion
26
                   detector, a door alarm, a window alarm, a fall detector, a smoke
27                 detector, and an incontinence detector.
28    [Id. at 22 (Col. 13:4-46).]

                                                    4
                                                                         Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.304 Page 5 of 13



 1          Claim 11 of the ‘450 patent is representative of the three method claims in the
 2    asserted patents. It reads:
 3          11. A method for coordinating caregiver responses to alert events in an
            assisted care facility, the method comprising the steps of:
 4
               generating an alarm signal upon detection of the alert event by a resident
 5                 life safety device associated with one of a specific location within the
                   assisted care facility and a specific resident of the assisted care facility;
 6
               transmitting the alarm signal from the resident life safety device to a
 7                 central coordination server, the resident life safety device being
                   connected to the central coordination server over a first
 8
                   communications network;
 9             generating an alarm notification on the central coordination server in
                   response to a receipt of the alarm signal;
10
               transmitting the alarm notification to at least one caregiver
11                 communications device over a second communications network
                   different from the first communications network;
12
               receiving a caregiver input on the caregiver communications device, the
13                 caregiver input corresponding to an action status response to the
                   received alarm notification, the action status response being
14
                   representative of an indication to other caregivers that the specific
15                 caregiver originating the action status response is one of:
                   acknowledgement of the alarm and responding to the alarm condition,
16
                   acknowledgement of the alarm and being unable to respond to the alarm
17                 condition, and lack of acknowledgement of the alarm and not yet
                   responding to the alarm condition;
18
               transmitting the action status response to the central coordination server
19                 over the second communications network; and
               updating all caregiver communications devices associated with the second
20
                   communications network based upon the action status response;
21             wherein resetting of the resident life safety device to stop the alarm signal
                   is independent of the action status response, the first communications
22
                   network, and the second communications network, and the alarm signal
23                 is continually generated with a progressive status escalation being
                   communicated to all caregiver communications devices until the
24
                   resident life safety device is stopped, cleared, or reset.
25
      [Doc. No. 1-2 at 22 (Col. 13:47-14:22).]
26
            RICMIC asserts that this claimed system/method is an advancement over existing
27
      communication systems in assisted care facilities, which consist of one-way numeric or
28

                                                     5
                                                                           Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.305 Page 6 of 13



 1    alphanumeric pagers, two-way voice radio, and/or mobile telephones.              Specifically,
 2    RICMIC states that the ‘450 patent: (1) solves the problem of not knowing which caregiver,
 3    if any, is responding to an alarm signal; (2) prevents “alarm fatigue” among caregivers and
 4    ensures attention to the alarm condition, thereby enhancing resident safety; (3) provides
 5    substantially more information to caregivers about resident safety conditions; (4) improves
 6    interactivity between alert events and caregiver responses; (5) improves interactivity
 7    between managers and caregiver staff; (6) avoids technological issues presented by prior
 8    art systems (i.e., interference with life-critical equipment, unreliable network coverage,
 9    limited audio fidelity, disruptive volume levels, and other delays); and (7) avoids wasting
10    personnel resources by multiple staff needlessly responding to alarm signals. [Doc. No. 12
11    at 21-22; Doc. No. 12-1 at 16 (Col. 1:60-2:59).] According to RICMIC, these problems
12    are addressed by the patents through: (1) generating and transmitting the “action status
13    response” to all caregiver devices to efficiently coordinate caregiver responses; (2)
14    progressively escalating an alarm signal until the resident’s life safety device is manually
15    reset; (3) distributing real-time data on alarm conditions, resident identities, GPS locations,
16    et cetera to caregivers via the central server; and (4) creating bi-directional communication
17    channels with voice capability and an intuitive user interface across reliable wireless
18    networks.    [Id.]   RICMIC also contends that the patents improve care facilities’
19    administration by recording alert notifications in real time for later management review,
20    and by providing a platform to perform various administrative functions (i.e., staff check-
21    ins, time keeping, submission of maintenance requests and meal requests, and scheduling
22    services). [Doc. No. 12 at 22.]
23          Salient argues that the claims of these continuation patents are directed at an
24    abstraction: the “abstract idea of coordinating caregiver responses to alerts.” [Doc. No. 7-
25    1 at 11.] Further, according to Salient: (1) the asserted claims’ concept “can readily be
26    categorized as a method of organizing human activity,” which is an abstract idea [Id. at 15-
27    16]; (2) the asserted claims do not offer any meaningful limitations to that abstract idea, as
28    they recite “routine, well-known, and conventional concepts” [Id. at 17]; and (3) the

                                                     6
                                                                          Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.306 Page 7 of 13



 1    asserted claims do not disclose any new or improved system or method of coordinating
 2    caregiver responses, but rather use generic computer components to automate and make
 3    more efficient existing systems and methods in conventional ways. [Id. at 19.]
 4          II.    Requests for Judicial Notice
 5          In support of its motion to dismiss, Salient requests that the Court take judicial notice
 6    of various documents from the U.S. Patent and Trademark Office’s (“USPTO”) file history
 7    for the ‘450 patent. [Doc. No. 7-2.] In support of its opposition to Salient’s motion,
 8    RICMIC also requests that the Court take judicial notice of two documents from the ‘450
 9    patent’s file history. [Doc. No. 12-2.]
10          Under Federal Rule of Evidence 201, a court may take judicial notice, either on its
11    own accord or by a party’s request, of facts that are not subject to reasonable dispute
12    because they are (1) “generally known within the trial court’s territorial jurisdiction; or (2)
13    can be accurately and readily determined from sources whose accuracy cannot reasonably
14    be questioned.” FED. R. EVID. 201. “Judicial notice is appropriate for records and reports
15    of administrative bodies.” United States v. 14.02 Acres of Land More or Less in Fresno
16    Cty., 547 F.3d 943, 955 (9th Cir. 2008) (internal citations omitted). This includes records
17    issued by the USPTO, such as a patent’s prosecution history. See Wi-LAN Inc. v. LG Elecs.,
18    Inc., 382 F. Supp. 3d 1012, 1027-28 (S.D. Cal. 2019) (collecting supporting cases).
19    Accordingly, the Court GRANTS both Salient’s [Doc. No. 7-2] and RICMIC’s [Doc. No.
20    12-2] requests and takes judicial notice of the ‘450 patent’s prosecution history.
21          III.   Legal Standard Under Rule 12(b)(6)
22          When a party’s 12(b)(6) motion to dismiss for failure to state a claim challenges the
23    eligibility of a patent, courts apply the same standard that applies to all 12(b)(6) motions.
24    Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1357 (Fed. Cir. 2018)
25    (en banc) (per curiam) (“If patent eligibility is challenged in a motion to dismiss for failure
26    to state a claim pursuant to Rule 12(b)(6), we must apply the well-settled Rule 12(b)(6)
27    standard which is consistently applied in every area of law.”). That standard under Rule
28    12(b)(6) is a familiar one, and there is no need to address it at length here. In short, “[t]o

                                                     7
                                                                          Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.307 Page 8 of 13



 1    survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
 2    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
 3    662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
 4          IV.    35 U.S.C. § 101
 5          Section 101 defines the subject matter eligible for patent protection as “any new and
 6    useful process, machine, manufacture, or composition of matter, or any new and useful
 7    improvement thereof.” 35 U.S.C. § 101. The Supreme Court has clarified that Section 101
 8    “contains an important implicit exception: Laws of nature, natural phenomena, and
 9    abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347,
10    2354 (2014); see also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct.
11    1289, 1293 (2012) (“Phenomena of nature, though just discovered, mental processes, and
12    abstract intellectual concepts are not patentable, as they are the basic tools of scientific and
13    technological work.”) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). However,
14    “an invention is not rendered ineligible for patent simply because it involves an abstract
15    concept.” Alice, 134 S. Ct. at 2354. Rather, “applications of such concepts to a new and
16    useful end . . . remain eligible for patent protection.” Id. (internal quotations and brackets
17    omitted). “Accordingly, in applying the § 101 exception, [the court] must distinguish
18    between patents that claim the building blocks of human ingenuity and those that integrate
19    the building blocks into something more, thereby transforming them into a patent-eligible
20    invention.” Id. (internal quotations, citations, and brackets omitted).
21          The analysis of whether a patent falls within the exceptions to Section 101 is a two-
22    step process. In the first step, the Court must “determine whether the claims at issue are
23    directed to a patent-ineligible concept.” Alice, 134 S. Ct. at 2355. This step involves
24    considering the claims in light of the specification and asking whether “their character as
25    a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active Network,
26    Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). In the context of computer-related technology,
27    the Court asks whether the claims focus on a specific asserted improvement in computer
28    capabilities or, instead, on a process that qualifies as an abstract idea for which computers

                                                      8
                                                                           Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.308 Page 9 of 13



 1    are invoked merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36,
 2    1338 (Fed. Cir. 2016) (noting that “simply adding conventional computer components to
 3    well-known business practices” is not enough to survive the first step of the Alice inquiry).
 4          At step two, if the claims are directed to a patent-ineligible concept, the Court must
 5    “consider the elements of each claim both individually and as an ordered combination to
 6    determine whether the additional elements transform the nature of the claim into a patent-
 7    eligible application.” Alice, 134 S. Ct. at 2355. This second step is also known as “a search
 8    for an inventive concept—i.e., an element or combination of elements that is sufficient to
 9    ensure that the patent in practice amounts to significantly more than a patent upon the
10    ineligible concept itself.” Id. (internal quotations and brackets omitted).
11          Although novelty, obviousness and enablement under § 102, § 103 and § 112 are
12    separate considerations from a § 101 analysis, certain questions relevant to those
13    determinations overlap with the “search for an inventive concept.” For example: Do the
14    elements of the claim, individually or in combination, and viewed in the context of the
15    specification, disclose and teach advancements to the technology to solve the identified
16    problem? Or, do the claim elements merely use known procedures, or conventional steps,
17    specified at a high level of generality? See Market Track, LLC v. Efficient Collaborative
18    Retail Marketing, LLC, No. 14 C 4957, 2015 WL 3637740, *5 (N.D. Ill. June 12, 2015),
19    citing Content Extraction & Transmission, LLC v. Wells Fargo Bank, Nat’l. Ass’n, 776
20    F.3d 1343, 1347-48 (Fed. Cir. 2014) (discounting “well-known” or long-practiced
21    procedures and finding no “inventive concept” in claims that “merely recite the use of []
22    existing . . . technology”).
23          V.     Analysis
24                 A. Abstract Ideas
25          Salient argues that the claims at issue here are invalid under Section 101 because
26    they focus on a patent-ineligible abstract idea of “coordinating caregiver responses to
27    alerts.” [Doc. No. 7-1 at 11.] In determining whether the claims at issue are “directed to
28    a patent-ineligible concept,” Alice, 134 S. Ct. at 2355, the Court considers whether the

                                                    9
                                                                         Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.309 Page 10 of 13



 1    claims’ “character as a whole is directed to excluded subject matter.” Enfish, 822 F.3d at
 2    1335 (internal citations omitted); see Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369,
 3    1375 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”).
 4    In the context of computer-implemented patents, those directed to an abstract idea
 5    “generally lack steps or limitations specific to the solution of a problem, or improvement
 6    in the functioning of technology,” whereas those that are patent eligible are “directed to a
 7    specific improvement to the way computers operate.” Trading Techs. Int’l, Inc. v. CQG,
 8    Inc., 675 F.App’x 1001, 1002 (Fed. Cir. 2017).
 9          In analyzing the eligibility of the asserted patents within the confines of a 12(b)(6)
10    motion, and therefore only considering the factual allegations of the complaint, the asserted
11    patents, and the ‘450 patent’s prosecution history, the Court finds that RICMIC has
12    adequately alleged that the asserted claims are patent eligible. See Aatrix Software, Inc. v.
13    Green Shades Software, Inc., 882 F.3d 1121, 1126-27 (Fed. Cir. 2018) (“[P]atentees who
14    adequately allege their claims contain inventive concepts survive a § 101 eligibility
15    analysis under Rule 12(b)(6).”). RICMIC contends that its asserted system/method claims
16    present an improvement over the functioning of prior art systems (i.e., pager, radio, and
17    cellphone systems) used in assisted care facilities. Specifically, RICMIC asserts that its
18    system/method solves various problems arising with the prior art systems by automatically
19    updating all caregiver devices with the responding caregiver’s “action status response,” by
20    providing substantially more information regarding alert events, and by requiring that the
21    resident life safety device be manually and independently reset to stop the alarm signal.
22    [Doc. No. 12 at 21-22; Doc. No. 12-1 at 16 (Col. 1:60-2:59).]
23          Further, the USPTO prosecution history reveals that the examiner concluded the
24    ‘450 patent’s system/method was an improvement to the functioning of existing wireless
25    life safety communication systems.       After various communications, rejections, and
26    amendments between the USPTO and the patentee [Doc. Nos. 7-3, 7-4, 7-5, 7-6; Doc. No.
27    12-1 at 58-69], the patent examiner allowed the claims as non-obvious over various prior
28    art systems that disclosed all of the ‘450 patent’s components but not in the specific

                                                   10
                                                                         Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.310 Page 11 of 13



 1    combination claimed. [Doc. No. 12-1 at 48-56.] When issuing the notice of allowance for
 2    the ‘450 patent, the patent examiner noted that the “prior art neither teaches nor suggests
 3    the interactive wireless life safety communications system/method” described in the
 4    patent’s independent claims and limitations. [Id. at 54.] The examiner also stated that the
 5    specific limitations of the claimed invention “in conjunction with one another . . . would
 6    not have been obvious to a person of ordinary skill in the art at the time of the invention.”
 7    [Doc. No. 12-1 at 55.] This record supports RICMIC’s contention that its asserted
 8    system/method claims are an advancement over the prior art systems.
 9          In sum, because RICMIC alleges that the asserted patents are directed toward
10    specific improvements in assisted care facilities’ communications systems that make those
11    systems more efficient and useful, the Court concludes that the patents, as pleaded, are not
12    directed to an abstract idea. Accordingly, RICMIC’s allegations are sufficient to plead
13    eligible patents under section 101.
14                 B. Inventive Concept
15          Because the asserted claims are not directed to an abstract idea under step one of the
16    Alice analysis, the Court need not proceed to step two of that analysis. Enfish, 822 F.3d at
17    1339. Nevertheless, even if the claims were directed to an abstract idea, the Court would
18    still find the claims to be patent-eligible under step two of the Alice framework.
19          In Alice’s second step, the court must “examine the elements of the claim to
20    determine whether it contains an inventive concept sufficient to transform the claimed
21    abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357 (internal
22    quotations omitted). If a claim’s “only inventive concept is the application of an abstract
23    idea using conventional and well-understood techniques, the claim has not been
24    transformed into a patent-eligible application of an abstract idea.” BSG Tech LLC v.
25    Buyseasons, Inc., 899 F.3d 1281, 1290-91 (Fed. Cir. 2018). In the computer context, an
26    abstract process could be directed to a patent-eligible subject if it discloses a specific
27    improvement in computer performance designed to implement the process. See McRO,
28    Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). However,

                                                   11
                                                                         Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.311 Page 12 of 13



 1    “the mere recitation of a generic computer cannot transform a patent-ineligible abstract
 2    idea into a patent-eligible invention.” Alice, 134 S. Ct. at 2358; see also DDR Holdings,
 3    LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can
 4    remain no doubt: recitation of generic computer limitations does not make an otherwise
 5    ineligible claim patent-eligible.”).
 6          RICMIC emphasizes that the asserted patents solve a technology problem in assisted
 7    care facilities by improving the operation and functionality of those facilities’
 8    communications systems. RICMIC identifies the following claim elements as the
 9    purported advancements to the prior art systems: (1) the use of a first communications
10    network connected to a central server, over which resident life safety devices send an alert
11    signal when triggered; (2) the use of a second communications network, different from the
12    first and connected to the same central server; (3) the use of caregiver devices that receive
13    an alarm signal from the central server via the second network, and that transmit the
14    caregiver’s “action status response” back to the central server; (4) the use of an “action
15    status response” to communicate whether a specific caregiver is acknowledging and
16    responding to the alarm, acknowledging and unable to respond, or not acknowledging and
17    not responding; (5) the ability to update all caregiver devices with the “action status
18    response”; and (6) the requirement that the resident life safety device be manually and
19    independently cleared, stopped or reset to stop an alarm signal, with the signal’s status
20    continually escalated to all caregiver devices until its reset. [Doc. No. 12 at 19-20.]
21    RICMIC alleges that these limitations “provide bi-directional communication and the
22    attendant interactivity that is a vast improvement over prior art systems, and provide the
23    architecture and foundation for increased staff efficiencies.” [Id. at 21.]
24          Accepting the allegations stated above as true, the Court cannot conclude that
25    RICMIC’s asserted claims lack an inventive concept. Rather, RICMIC’s “plausible and
26    specific factual allegations that aspects of the claimed invention” are an inventive
27    improvement to the prior art are sufficient to defeat a motion to dismiss. Cellspin Soft, Inc.
28    v. Fitbit, Inc., 927 F.3d 1306, 1318 (Fed. Cir. 2019). The patent examiner’s findings also

                                                    12
                                                                         Case No. 20-CV-2015-CAB-MDD
     Case 3:20-cv-02015-CAB-MDD Document 16 Filed 04/07/21 PageID.312 Page 13 of 13



 1    support RICMIC’s allegations, as the USPTO found the additional features of the ‘450
 2    patent not obvious to one of skill in the art and concluded that the claimed system/method
 3    was an inventive disclosure. Further, Salient has not demonstrated by clear and convincing
 4    evidence that RICMIC’s claimed system/method was a conventional, well-known and
 5    routine application of existing technology. See Berkheimer v. HP Inc., 881 F.3d 1360,
 6    1368 (Fed. Cir. 2018) (“The question of whether a claim element or combination of
 7    elements is well-understood, routine and conventional to a skilled artisan in the relevant
 8    field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity
 9    conclusion must be proven by clear and convincing evidence.”). Accordingly, based on
10    the limited record before it at this stage, the Court has no basis to conclude that the claimed
11    system/method was well-known or conventional as a matter of law. See Cellspin, 927 F.3d
12    at 1318 (“[F]actual disputes about whether an aspect of the claims is inventive may
13    preclude dismissal at the pleadings stage under § 101.”).
14          VI.    Conclusion
15          Having considered the submissions of the parties and the record before it, the Court
16    cannot say that the asserted claims of U.S. Patent No. 9,305,450 B2 and US. Patent No.
17    10,380,873 B1 are ineligible under 35 U.S.C. §101 as a matter of law. Salient’s motion to
18    dismiss the complaint is therefore DENIED without prejudice. Salient is not precluded by
19    this decision from raising the patentability of the asserted claims at a later date based on
20    additional discovery and a more fulsome record.
21          It is SO ORDERED.
22    Dated: April 7, 2021
23
24
25
26
27
28

                                                    13
                                                                          Case No. 20-CV-2015-CAB-MDD
